DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 03 February 2022 for the application filed 10 July 2018. Claims 1, 3, 4, 6, 7, 9, 10, 12, 14-16 and 26-37 are pending:
Claims 2, 5, 8, 11, 13, and 17-25 are canceled;
Claims 26-37 are considered withdrawn without traverse;
Claims 1, 3, 4, 7, 15, and 26-30 are amended; and
new Claim 37 is added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/GB2017/050064 filed 11 January 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1600464 filed 11 January 2016) under 35 U.S.C. 119 (a)-(d).

Election/Restriction
	In the response filed 03 February 2022, Applicant added new Claim 37, dependent on Claim 15, and has indicated Claim 37 to be withdrawn. Claims 26-30 have further been amended to be dependent on Claim 37 and therefore are considered again withdrawn. Overall, Claims 26-37 are withdrawn and not considered for patentability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PREWER (US PGPub 2010/0120636 A1).
Regarding Claim 1, as described in p0477-0485 and shown in schematic FIGs. 28 and 29, PREWER discloses an apparatus 709 comprising a reactor 710 which further comprises a central block 718 (i.e., reaction module), a front block 717 (i.e., a first service module), and a rear block 719. PREWER further discloses a number of reactors 710 may be connected in series to form multiple reaction zones such that a solid phase ribbon 715 may be passed from the outlet of one reactor into the inlet of an adjacent reactor, i.e., the central block 718 of reactor 710 can be considered to read upon the claimed first reaction module and second reaction module (p0495; p0147).
	Central block 718 is provided with an aperture 725 passing through the block (i.e., wherein each of the first reaction module and the second reaction module comprises a conduit; p0481; FIG. 29, middle). Within this aperture 725, a roller 726 is located that aids in moving a solid phase ribbon 715 (p0481). The solid phase ribbon 715 is fed downward through channel 723 at the top of front block 717 (i.e., a solid phase inlet port), looped underneath roller 726 in aperture 725 of the central block 718, passes upward through channel 727 and exits the top of rear block 719 (i.e., a solid phase output port; the conduit configured for the passage of… the solid phase; p0485). Syringe and syringe driver 711 provide fluid that is fed through fluid feed line 730 into inlet aperture 724 to channel 723 in the front block 717, passes through aperture 725 in the central block 718, and exits through outlet bore 729 via channel 727 in rear block 719 (i.e., the conduit configured for the passage of a respective first and second reaction module fluid phase; the first service module configured to supply.. the fluid phase to… the first reaction module; p0487). Regarding the limitation that the first service module is configured to receive the fluid phase from the first reaction module, because PREWER discloses the channel 723 of the front block 717 is connected to the aperture 725 of the central block 718, fluid is then capable of being transported between the two blocks 717 and 718. Such a limitation is directed toward an intended use of the claimed structure; because PREWER discloses the front block 717 and central block 718 are fluidly connected via channel 723 and aperture 725, fluid is capable of flowing between the two blocks, i.e., fluid can flow to the central block from the front block and fluid can flow from the central block to the front block. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As shown in exploded perspective FIG. 7, PREWER further discloses the housing of each module includes side panels 141-146, including top panel 146 and side and bottom panels 141-145, that provide access to the module (p0144, FIG. 7). The lower majority of panels 141, 143, 144, and 145 generally define a body portion of the module a body portion and a lid portion… [that] give[s] access to the conduit. While PREWER is deficient in explicitly disclosing that the lid portion is removable from the body portion, such a limitation would be considered obvious to one of ordinary skill in the art. If it were considered desirable for any reason to obtain access to the container to which the cap is applied, it would be obvious to make the cap removable for that purpose (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); MPEP §2144.04). Even further, in FIG. 7, the top portion of panels 141, 143, 144, and 145 generally defining the lid portion of the device houses a plurality of rollers 136 that guide the solid phase between treatment devices 100 (i.e., wherein the drive train element comprises a roller in the lid portion of each of the first reaction module and the second reaction module; p0141).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

PREWER further discloses the blocks/modules are adapted for mounting on a framework 181 (i.e., a holding element; the first reaction module, the second reaction module, and the first service module are… connectable to the holding element; FIG. 10; p0145).
wherein the first reaction module, the second reaction module, and the first service module are provided in series… such that the system is configured for passing the solid phase through the modules in series and contact the respective first and second reaction module fluid phase in the first and second reaction modules; p0495; p0147).
	PREWER is deficient in explicitly disclosing wherein one of the fluid input port and fluid outlet port, and one of the solid phase input port and solid phase output port, are each provided in the first side of the reaction module; and wherein the other of the fluid input port and fluid outlet port, and the other of the solid phase input port and solid phase output port are each provided in a second side of the reaction module.
However, PREWER discloses the fluid phase and the mobile solid phase react within the reaction module conduit. So long as both fluid phase and mobile solid phase are capably introduced into the reaction module for reaction in the conduit, the respective location/configuration of the input/inlet and outlet/output ports have no significance or criticality. Absent showings of significance or criticality that separate and distinct fluid input port and solid phase input port or fluid outlet port and solid phase output port would yield unexpected results (i.e., other than to allow for the reaction of the mobile solid phase with the fluid phase in the conduit), one of ordinary skill in the art prior to the effective filing date of the invention would find that the claimed particular configuration was a matter of choice and obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	Regarding Claims 3, 4, 6, 7, PREWER makes obvious the claimed system as applied to Claim 1. PREWER further discloses bolts 721 passing through respective aligned apertures and nuts so as to fix the front, central, and rear blocks 717, 718, and 719 together (i.e., wherein the two reaction modules and the first service module are all configured to releasably connect to adjacent modules; wherein the first side and the second side of the first reaction module are each a mating face and wherein the first service module has a mating face that is connectable with a respective mating face of the first reaction module; wherein the first reaction module is releasably connected to the first service module; wherein the fluid input port and fluid outlet port of each of the first and second reaction modules releasably connect and seal to corresponding ports on adjacent modules; p0478; FIG. 13 and p0155).
Regarding Claim 9, PREWER makes obvious the claimed system as applied to Claim 1. PREWER further discloses a drive module for the application of force on the solid phase to move it along the pathway of the entire device (i.e., a service ducting module wherein the first reaction module and first service module are connectable to the service ducting module and wherein the service ducting module is for providing services to the first service module; p0117).
	Regarding Claim 10, PREWER makes obvious the claimed system as applied to Claim 1. PREWER further discloses a solid supply cartridge 472 (FIG. 21) for delivering a solid phase ribbon to the plurality of treatment modules (i.e., a solid phase delivery module configured to connect in series with the first service module or the first reaction module; wherein the solid phase delivery module comprises a source of the solid phase; p0176).
Regarding Claim 12, PREWER makes obvious the claimed system as applied to Claim 1. PREWER further shows in FIGs. 29 and 34, the front and rear bocks 717 and 719 of each reactor 710 are separated by a central block 718 that defines a U-shaped reaction zone through which solid phase ribbon and fluid flows down from the inlet at the top of front block 717, around block 718, and up to the outlet at the top of rear block 719 (i.e., wherein the first reaction module further comprises a projection that is at least partially insertable into the chamber; wherein the chamber and projection form a passageway as part of the conduit of the first reaction module; p0477-0478, p0480-483, p0485).
Regarding Claim 14, PREWER makes obvious the claimed system as applied to Claim 1. PREWER further discloses front block 717 includes a channel 723 that is aligned with the cavity 725 of central block 718 (i.e., wherein the first service module comprises a fluid conduit for connecting with the fluid input port of the first reaction module).
Regarding Claim 15, PREWER makes obvious the claimed system as applied to Claim 1. PREWER further discloses the apparatus 709 comprises a motor controller 712, stepper motor 713, computer unit 714 (i.e., a central control), and spectrometer 716 (i.e., sensors), which inherently require electrical power to operate (i.e., a second service module comprising an electrical power supply element and connections for sensors to a central control; p0477).
	Regarding Claim 16, PREWER makes obvious the claimed system as applied to Claim 1. PREWER further discloses deposition devices adapted to deposit a reagent onto the solid phase ribbon as it moves along the device pathway; said deposition may include multiple reagents, reagents in combination dispersed in a liquid vehicle (i.e., a reagent activation module for mixing and activating a reagent and providing the reagent to the first reaction module; wherein the reagent activation module is provided on a side of the first reaction module, directly or indirectly; p0160, FIG. 13).

Response to Arguments
	Applicant’s arguments filed 03 February 2022 have been fully considered.
	Applicant’s amendments have sufficiently addressed the 35 USC 112(a) and 35 USC 112(b) rejections of Claims 1, 3-12, 14-16 and 26-30; these rejections have been withdrawn.
	Applicant’s amendments have necessitated the removal of the 35 USC 112(f) Claim Interpretations of Claims 1, 8, 9, 15, 16, 26, and 30.
	Applicant’s amendments to Claim 1 have overcome the 35 USC 102(a)(1)/(a)(2) rejections of Claim 1 as being anticipated by PREWER (US PGPub 2010/0120636 A1). However, upon further consideration, new grounds of rejection for Claim 1 have been made under 35 USC 103 as being unpatentable over PREWER (US PGPub 2010/0120636 A1).
	Applicant’s arguments have been fully considered but are not persuasive.
	Applicant argues that as-amended, Claim 1 now requires elements that PREWER fails to disclose, citing that PREWER fails to disclose, teach or suggest at least the following features:
the first service module is operably connected to the first side of one of the first reaction module and the second reaction module; and
the first side of the respective reaction module comprises one of the solid phase input port or solid phase output port (see pg. 12 of arguments filed 03 February 2022).
The Examiner respectfully disagrees. As described in the prior art rejection, PREWER discloses a front block 717 that is modularly/fluidly connected to one side of central block 718 via channel 723 of 717 and aperture 725 of 718. As further noted, solid phase ribbon 715 is fed through the top of front block 717 so that it travels through channel 723 and passes through aperture 725 of the central block 718. Thus, both of these features that Applicant cites PREWER as failing to disclose or suggest are explicitly shown and taught by PREWER.
Applicant further argues that PREWER fails to disclose the modules are in series, the reaction modules have a lid and body, a drive train in the lid, and holding elements.
The Examiner respectfully disagrees. As described in the prior art rejection, PREWER shows the features of the lid and body in FIG. 7 (although not explicitly labeled, the lid and body can be considered to be the upper and lower regions of the side plates 141, 143, 144, and 145, where the lid contains the drive train/roller elements 136 and the body contains the reaction module 100).
All other arguments have been indirectly addressed.
Please note that if Claim 1 is found allowable, withdrawn Claims 29, 31, and 32 would be rejected under 35 USC 112(b) for indefiniteness due to lack of antecedent bases for certain elements. The Examiner suggests reviewing and amending these withdrawn claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777